Citation Nr: 0328509	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Entitlement to service connection for malignant 
astrocytoma (for accrued purposes).  

3.  Entitlement to service connection for migraine headaches 
(for accrued purposes).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1979 and from October 1982 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the St 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In January 
2001, the Board remanded the case to the RO for additional 
development.  In January 2003, the Board obtained a VHA 
opinion pertaining to the issues on appeal.  The case has 
been returned to the Board for further appellate review.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

In January 2003, the Board obtained a VHA opinion relating to 
the issues on appeal.  In responding the questions posed, the 
VA examiner stated that, "I cant [sic] find any 
documentation of headaches or any neurological symptoms while 
he was in service after thorough review of his records."  
The Board notes, however, that the service medical records 
show that the veteran complained of headache and blurred 
vision.  Specifically, treatment records, dated in May 1977 
and June 1983, reflect complaints of headache.  In October 
1991, he complained of blurred vision.  A January 1993 record 
of treatment reflects complaints of headache and blurred 
vision in the right eye.  The above examiner did not consider 
the in-service complaints of headache.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

The RO should send the claims file to a 
VA examiner for review.  The examiner's 
attention should be directed to this 
remand.  The death certificate shows 
that the veteran died in August 1998.  
The immediate cause of death is listed 
as pneumonia due to or as a consequence 
of dysphasia, due to or as a consequence 
of brain cancer (astrocytoma).  The 
examiner should respond to the 
following:  Based on the nature of the 
veteran's astrocytoma, it at least as 
likely as not that the astrocytoma was 
present during service?  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




